Rugg, C. J.
This is an action for breach of a written contract of the following tenor:
*597“February 18,1904.
“Messrs. The Cumberland Glass Mfg. Co.,
Bridgeton, N. J.
“ Gentlemen: You may enter our order for our entire supply of Amber bottles, from Augt. 1st, 1904, to Jany. 1st, 1905. The 8 oz. lettered, 6J oz. weight, at $2.52 per gross, and the 20 oz. lettered, 13 oz. weight, at $4.13 per gross.
“We agree to advise you two months in advance of our requirements. These goods are to be sent freight prepaid, in car lots.
“We further agree to take the balance of our old contract of 40 M gross by Aug. 1st.
“ This order is contingent on fires, strikes or accidents beyond our control.
“ Yours very truly,
“ The Liquid Ozone.
S. B. Scidmore, Mgr.
“ Accepted.
“ Cumberland Glass Mfg. Co.
By Richard M. More.”
The plaintiff is assignee of the rights of the Cumberland Glass Manufacturing Company under the contract. The latter will be referred to as the plaintiff.
A principal contention of the plaintiff at the trial was that this was a “ supply contract ” so called, of such a nature as required the plaintiff to furnish the bottles needed by the defendant during the contract period and bound the defendant to take from the plaintiff, not only such as it needed, but also such “ as the plaintiff had reasonable ground to believe the necessities of the business might require.” It is not necessary to define the duties and obligations of the respective parties to a general and unqualified contract to furnish goods needed during a specified period, for the reason that the contract at bar contained a clause governing that particular. In it was a stipulation requiring the defendant to give two months’ notice of its requirements. This provision gave to the plaintiff plain and ample protection as to the quantity which it might be required to provide. Under such a contract the plaintiff would not be justified, except at its risk, in relying *598upon its own judgment as to what might be ordered when under the terms of the contract it might secure an exact statement two months in advance of all that it would be asked to furnish. Although performance of the contract was not to begin until August, it was made in the preceding February. Hence there was sufficient time within which the plaintiff could procure the necessary advices of the defendant’s requirements. Failure on the part of the plaintiff to avail itself of this protecting clause does not warrant it in holding the defendant responsible for its mistaken estimate made on its own responsibility of the probable demands of the defendant. The terms of the contract plainly show that the parties guarded against liability on the part of the plaintiff to supply goods ordered on short notice, and limited its full obligation to such as were indicated by the advance notice of requirements by the defendant. But this is the extent of its provision. The various requests based upon this aspect of the case were refused rightly, and no error appears in the portion of the charge excepted to. It follows that it was not error to exclude the opinion evidence proffered by the plaintiff as to the reasonable amount of bottles which the manufacturer would need to carry in stock in order to meet the requirements of the contract based upon information as to the volume of consumption by the defendant during earlier periods.
No harmful error appears in the charge touching waiver or in the court’s refusal to give the plaintiff’s requests upon that subject. The parties had been dealing with each other prior to August, 1904, under a written contract which provided only that the defendant should give “ reasonable notice ” of the shipments it might need. The stipulation in the contract under discussion called for a notice two months in advance. It was a requirement binding only upon the defendant. It called for no action by the plaintiff. In a sense it was, therefore, for the benefit of the plaintiff. It was the only party to waive its advantages. If it preferred to relinquish its right under this clause and rely upon other modes of obtaining the information, it might do so. But it cannot impose another and more onerous contract upon the defendant, merely because it has failed to insist upon performance of the one which was written. There was no contention that the contract as a whole had been abrogated.
*599All the exceptions which have been argued are disposed of by that which has been said. Others are treated as waived.

Exceptions overruled.